Broyles, J.
1. The contentions of both parties to a suit should, in the court’s charge to the jury, be presented with equal fullness. Seaboard Air-Line Ry. v. Sikes, 4 Ga. App. 7 (6), 12 (60 S. E. 868). Where A. buys a horse from B., and gives his promissory notes for the purchase-money, and afterwards complains to B. that the horse is unsound, and B. gives a credit of $50 to A., and, on the trial of a suit of B. upon the notes, the contention of B. is that this amount was to be credited on. the notes as completely covering the defects of the horse, and the contention of A. is that the amount was not to be credited as entirely covering the defects of the horse, but that this credit was only for loss of the services of the horse up to the time the credit was given, and the trial judge, in his charge to the jury, states the contention of B., the contention of A. should also be stated. In this case the court failed to state the contention of the defendant to the jury as outlined above, and the judgment must therefore be reversed.
2. There is no merit in .any of the assignments of error other than those dealt with above. Judgment reversed.